Citation Nr: 0806352	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for PTSD.  It is 
noted that he has been diagnosed as having this disorder.  He 
has not had verified combat experiences that may be 
considered as stressors causing the disorder.  In West v. 
Brown, 7 Vet. App. 70 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that in addition to 
demonstrating the existence of a stressor, the facts must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Id. at 98-99.  In West, the 
Court held that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  

The veteran has contended that he was subjected to stressful 
events while serving in Vietnam.  A review of his personnel 
records shows that he served in Vietnam as a heavy vehicle 
driver from September 1970 to June 1971.  He was assigned to 
several transportation Companies while in Vietnam.  These 
records show that he participated in two campaigns.  He has 
claimed service connection for PTSD as a result of small arm 
and mortar attacks that occurred while he was a crew member 
on a "Guntruck." That escorted supply vehicles in Vietnam.  
He has not, as yet, given sufficient detail of these events 
for a verification to be attempted.  He has; however, been 
diagnosed by a VA physician as having PTSD.  Under these 
circumstances, additional development is believed to be 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in 
Vietnam, duty assignments and the names 
and other identifying information 
concerning any individuals involved in 
the events.  He should try to identify 
the dates of the claimed stressors 
within two month periods of time.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action. 

2.	The RO should forward the veteran's 
statement and prior statements of 
alleged service stressors (along with 
copies of his service personnel records 
and any other relevant evidence, 
including the information on 
"guntrucks" provided by the veteran) 
to U.S. Army and Joint Services Records 
Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph 
Road, Alexandria, VA  22315-3802.  The 
JSRRC should be requested to provide any 
information available which might 
corroborate the veteran's alleged 
stressors and any other sources that may 
have pertinent information.  If he does 
not submit sufficient information for 
stressor verification, he should be 
specifically notified of that conclusion 
and told that not meaningful search can 
be made given the evidence on file.

3.	If the RO verifies the presence of an 
inservice stressor, a VA examination 
should be performed by a psychiatrist in 
order to determine the etiology, nature 
and severity of any psychiatric illness, 
to include PTSD.  The claims folder must 
to be made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.  
The RO is to inform the examiner that 
only a stressor(s) which has been 
verified by the RO or the Board may be 
used as a basis for a diagnosis of PTSD.  
If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the 
post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors.  A complete 
rational of any opinion expressed should 
be included in the examination report.
 
4.	Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



